AFTER HAVING BEEN OUT OF THE OFFICE FOR A WEEK WITH THE FLU, THEN ANOTHER WEEK ON BUSINESS, I AM FINDING IT DIFFICULT TO PLAN A TIME WHEN I CAN GET AWAY TO DISCUSS WITH YOU THE AD VALOREM TAX PROBLEM WHICH HAS BEEN RAISED IN THE OPINION REQUEST FROM CLIF SCOTT, STATE AUDITOR AND INSPECTOR. INSTEAD, IT MAY BE BETTER FOR ME TO EXPLAIN TO YOU MY INITIAL CONCERNS, AND WE CAN DISCUSS WHY THEY ARE OR ARE NOT CORRECT AFTER YOU HAVE HAD TIME TO REVIEW THEM.
I HAD BEGUN PREPARING A RESPONSE TO MR. SCOTT'S OPINION REQUEST WHEN I DECIDED TO CONTACT YOUR OFFICE INSTEAD, AND SO THE FOLLOWING IS SIMPLY A SUMMARY OF THAT INITIAL RESPONSE.
MR SCOTT'S QUESTION IS, IN EFFECT:
WITH REGARD TO H.B. 1806 (4,1ST LEGISLATURE, SECOND REGULAR SESSION), WHEN A PERFECTED SECURITY INTEREST HOLDER FORECLOSES ON SEVERAL DIFFERENT MOBILE HOMES, HOLDS TITLE TO ALL AND DESIRES TO PAY THE DELINQUENT PERSONAL PROPERTY TAXES ON ONLY ONE, IS THE SECURITY INTEREST HOLDER REQUIRED BY 68 Ohio St. 24303 AND 68 Ohio St. 24306 (1988) TO PAY DELINQUENT TAXES ON ALL THE MOBILE HOMES TO WHICH HE HOLDS TITLE IN ORDER TO RELEASE THE LIEN FROM THE ONE IN QUESTION?
IT IS MY UNDERSTANDING THAT IN OKLAHOMA COUNTY THE SECURED PARTY IS BEING REQUIRED BY THE COUNTY TREASURER TO SATISFY TAX LIENS ON ALL PROPERTY HELD BY THE SECURED PARTY, IN ORDER TO OBTAIN A RELEASE ON AN INDIVIDUAL MOBILE HOME FOR WHICH A RELEASE IS SPECIFICALLY REQUESTED. 68 O.S. 24411(E) (1988) AUTHORIZES THE HOLDER OF A PERFECTED SECURITY INTEREST IN A MOBILE HOME WHO REPOSSESSES THE PROPERTY, TO PAY AD VALOREM TAXES DUE ON THE MANUFACTURED HOME BASED ON THE ASSESSED VALUE OF THE HOME APART FROM THE REAL PROPERTY AND OTHER IMPROVEMENTS ON WHICH THE MOBILE HOME MAY BE LOCATED. N THE OTHER HAND, 68 Ohio St. 24305 (1988) CREATES A PERSONAL PROPERTY TAX LIEN, AND 24306 OF THAT TITLE PROVIDES:
  "(T) HE COUNTY TREASURER SHALL CAUSE A PERSONAL TAX LIEN TO BE MADE . . . THE TAX LIEN SHALL BE A LIEN ON ALL PERSONAL AND REAL PROPERTY OF THE PERSON, FIRM, OR CORPORATION OWING THE DELINQUENT TAX(.)"
(EMPHASIS ADDED.)
WITHOUT LEGISLATION, THE ASSESSMENT OF AD VALOREM TAXES PLACES NO PERSONAL OBLIGATION UPON THE PROPERTY OWNER TO PAY THE TAXES LEVIED AGAINST THE PROPERTY. RATHER, THE TAX IS A CHARGE UPON THE REAL PROPERTY, IN THE NATURE OF AN IN REM LIABILITY. UNITED STATES V. HOME FED. S.  L. ASS'N. OF TULSA, 418 P.2D 319 (OKL.1966). ALTHOUGH NO PERSONAL LIABILITY FOR AD VALOREM TAXES MAY BE CHARGEABLE AGAINST THE OWNER, THE TAXES CONSTITUTE A CONTINUING LIEN UPON THE PROPERTY. ID. PERSONAL LIABILITY OF FOR SUCH TAXES MAY BE, AND IN EFFECT IS, CREATED BY STATUTE IN OKLAHOMA, PURSUANT TO THE PROVISIONS OF 68 Ohio St. 24306.1. HOWEVER, COLLECTION OF DELINQUENT TAXES MAY BE ENFORCED ONLY IN THE MANNER PROVIDED BY STATUTE. MCDONALD V. DUCKWORTH, 173 P.2D 436 (OKL.1946). A.G. OPINION NO. 80-184.
SINCE NEITHER 68 Ohio St. 24305 NOR 68 Ohio St. 24306 APPEARS TO CREATE ANY PERSONAL LIABILITY ON THE PART OF ANY SUCCESSOR IN INTEREST TO-THE TITLE TO THE PROPERTY, IT IS DIFFICULT TO ASCERTAIN UNDER WHAT THEORY THE OKLAHOMA COUNTY TREASURER IS REQUIRING (ASSUMING THE AUDITOR'S OFFICE HAS RECEIVED ACCURATE INFORMATION) THE PERFECTED SECURITY INTEREST HOLDER TO SATISFY TAX LIENS ON ALL OTHER PROPERTY FOR WHICH HE OR SHE HOLDS TITLE, IN ORDER TO OBTAIN RELEASE OF THE LIEN ON A PARTICULAR MOBILE HOME. IN FACT, SUCH A PRACTICE WOULD SEEM TO INVITE SOME SERIOUS LEGAL REPERCUSSIONS.
THE PURPOSE OF 68 O.S. 24411(E), NOTED ABOVE, IS SIMPLY TO AUTHORIZE THE SECURED PARTY TO SATISFY THE TAX LIABILITY ON THE MOBILE HOME, WHICH MAY HAVE BEEN LISTED EITHER AS REAL PROPERTY OR AS PERSONAL PROPERTY, WITHOUT BEING REQUIRED TO SATISFY ANY TAX LIEN RELATING TO THE REAL PROPERTY OR IMPROVEMENTS ON WHICH THE MOBILE HOME WAS LOCATED.
AS I MENTIONED EARLY ON, THE FOREGOING IS SIMPLY MY INITIAL CONCLUSION BASED ON THE PROBLEM AS I UNDERSTAND IT. I WOULD GREATLY APPRECIATE YOUR REVIEWING THE FACTS AND LAW TO DETERMINE WHETHER IN FACT THERE IS A PROBLEM IN OKLAHOMA COUNTY, AND IF SO, WHETHER YOU AGREE WITH MY CONCLUSIONS. IF, IN FACT, OKLAHOMA COUNTY IS THE ONLY COUNTY IN WHICH THERE IS A PROBLEM, THERE IS LITTLE TO BE SERVED BY A FORMAL OPINION.
(SUSAN BRIMER LOVING)